Citation Nr: 1100126	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had active duty from February 1965 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The claim on appeal, as well as two other unrelated claims, were 
initially denied by the Board in a June 2009 decision.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in July 2010, the 
Veteran's representative and the VA General Counsel (herein "the 
parties") filed a Joint Motion for Partial Remand (JMR) 
addressing only the PTSD issue.  This motion was granted in a 
July 2010 Court order, and the case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the JMR, the parties emphasized several pieces of evidence 
supporting the Veteran's claim, including a statement from her 
aunt (dated in March 2006, although this is not noted in the JMR) 
indicating that the Veteran had told her about a rape incident in 
1965, and a September 1994 medical record indicating a history of 
a positive syphilis test following a rape 30 years earlier 
(although the parties erroneously indicated that the rape was 
reported to have occurred 25 years earlier).  The parties 
emphasized that these statements would need to be analyzed in 
conjunction with an assessment of the credibility and probative 
value of the Veteran's lay statements, particularly in view of 
the fact that her initial PTSD claim was not received until 2006.

The parties further called into question the Board's analysis of 
the Veteran's credibility.  The Board had found that the 
credibility of her statements was reduced, as she claimed that 
the rape altered her ability to have relationships with men, but 
she nevertheless had one child.  The parties noted that this 
determination was "akin to a medical judgment" and that the 
Board may not substitute its own medical opinion for that of a 
medical examiner.  See Colvin v. Derwinski,  1 Vet. App. 171 
(1991).  

Given the concerns expressed by the parties in the JMR, the Board 
finds that the most appropriate course of action is to afford the 
Veteran both an additional opportunity to supplement the record 
about both her reported rape and her concurrent syphilis 
treatment and a VA psychiatric examination to determine whether 
such an incident would be sufficient to result in a PTSD 
diagnosis.

Finally, although this matter was not addressed in the JMR, the 
Board notes that the Veteran has been treated for depression in 
addition to PTSD.  The claim should therefore be expanded to 
include alternate psychiatric diagnoses, in accordance with the 
Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal, now 
characterized as service connection for a 
psychiatric disorder, to include PTSD.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  
The Veteran should also be informed of the 
types of evidence that can substantiate a 
personal assault/PTSD claim (in terms of 
38 C.F.R. § 3.304(f)(5), as recently 
renumbered following enactment of the new 
provisions of 38 C.F.R. § 3.304(f)(3)).  
Finally, the Veteran should be requested to 
provide additional documentation and/or 
information about treatment for syphilis 
during and after her service in 1965.

2.  Then, for every VA treatment provider 
and for every non-VA treatment provider for 
which the Veteran completes a signed 
release form, the RO/AMC should request 
corresponding treatment records.  All 
records received by the RO/AMC must be 
added to the claims file.  If the search 
for any specific records has negative 
results, this fact should be documented in 
the claims file.

3.  The Veteran should then be afforded a 
VA mental health examination, with a 
licensed psychiatrist or psychologist who 
has reviewed the claims file in detail.  
The examiner is requested to direct 
particular attention to the Veteran's 
reported history, the March 2006 and 
February 2007 statements of her aunt, and 
the September 1994 private treatment record 
indicating treatment for syphilis 30 years 
earlier following a rape incident.  In 
conducting the examination, the examiner is 
requested to address all subjective 
complaints and objective findings and to 
render a multi-axial diagnosis.  

If PTSD is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
in-service rape incident reported by the 
Veteran would be sufficient to cause PTSD.  
If this opinion is answered in the 
negative, the examiner should address the 
evidence of record (i.e., an April 2007 VA 
treatment record) showing a PTSD diagnosis.  
For all other diagnosed psychiatric 
disorders, including depression, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorders are etiologically 
related to service, including the reported 
rape incident.  All opinions and 
conclusions expressed by the examiner must 
be supported by a complete rationale in a 
typewritten report.

4.  Then, the recharacterized claim for 
service connection for a psychiatric 
disorder, to include PTSD, should be 
readjudicated.  If the determination of 
this claim remains unfavorable, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and her 
representative.  This Supplemental 
Statement of the Case must include the 
provisions of 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


